              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                            CENTRAL DIVISION

COMPREHENSIVE HEALTH OF PLANNED )
PARENTHOOD GREAT PLAINS, et al.,   )
                                   )
                     Plaintiffs,   )
     v.                            )                  No. 17-04207-CV-C-BP
                                   )
RANDALL W. WILLIAMS, M.D., et al., )
                                   )
                     Defendants.   )

 ORDER GRANTING PLAINTIFFS’ MOTION TO DISMISS WITHOUT PREJUDICE

      With Defendants’ consent, Plaintiffs’ Motion to Dismiss, (Doc. 149), is GRANTED and

this case is DISMISSED WITHOUT PREJUDICE.

IT IS SO ORDERED.


                                               /s/ Beth Phillips
                                               BETH PHILLIPS, CHIEF JUDGE
Date: August 19, 2019                          UNITED STATES DISTRICT COURT




        Case 2:17-cv-04207-BP Document 150 Filed 08/19/19 Page 1 of 1
